             Case 5:20-cv-01022-XR Document 35 Filed 06/03/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


JOSE CASTRO,                                       §
                                                   §
                     Plaintiff,                    §                 SA-20-CV-01022-XR
                                                   §
vs.                                                §
                                                   §
KIMBERLY KORY, MICHAEL                             §
THORNTON, CARL KERAWALLA,                          §
SHAWN KING, UNKNOWN SAN                            §
ANTONIO POLICE OFFICER(S),                         §
                                                   §
                     Defendants.                   §

                                               ORDER

          Before the Court is the above-styled cause of action. The record reflects that the District

Court referred Defendants’ Motion to Quash and for Protective Order on April 29, 2019. On

May 21, 2021, the undersigned held a hearing on the motion, after which it entered an Order

memorializing the parties’ resolution as to certain issues and denying the motion as to the items

remaining in dispute [#33]. At the hearing, the parties agreed to submit certain documents to the

undersigned for in camera inspection. To date, the Court has not received any documents for

review.

          IT IS THEREFORE ORDERED that the parties submit any documents for in camera

inspection, as set forth in the undersigned’s order dated May 24, 2021 [#33], on or before June

9, 2021, by e-mailing the documents to valeria_sandoval@txwd.uscourts.gov. If the parties have

reached further resolution and an in camera inspection is no longer required, they are directed to

file an Advisory within this same time period, informing the Court of the same.




                                                   1
  Case 5:20-cv-01022-XR Document 35 Filed 06/03/21 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 3rd day of June, 2021.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                     2
